DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 05 August 2022.  As directed by the amendment: claims 1, 5, 15, and 84 have been amended; claims 2, 3, and 8-10 have been cancelled; and claim 88 has been added. Thus, claims 1, 5-7, 12, 15-20, 84, and 86-88 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 05 August 2022 have been fully considered but they are not persuasive. Applicant argues that because neither Barry nor Conte teach a combination of paclitaxel and vascular healing drugs, the previous rejection fails to solve the problem of traditional drug coated balloon catheters outlined in the instant specification. In addition, because Conte is concerned with coatings on a stent, which are intended for extended indefinite release, rather than a removable balloon, the coating of Conte would not sufficiently function.
Regarding the combination of Barry and Conte, examiner notes that the instant specification fails to outline any criticality of a combination of paclitaxel with a vascular healing drug. As a result, individual teaches for using paclitaxel and using vascular healing drugs are sufficient to teach the claimed structure because a person of ordinary skill in the art would know that the benefit of using the vascular healing drugs of Conte is to improve healing during a procedure, such as the angioplasty procedure of Barry. As such, the combination and individual teachings of the drugs are sufficient to anticipate the drug coating of the claims.
Regarding the coating of Conte, although the coating of Conte is intended for a stent, the benefit of the coating of Conte, namely improving vascular healing, still applies to a coating that is on a balloon and is later removed. Barry in particular describes applying drugs in an angioplasty procedure either directly from the balloon coating or via a stent (Col. 1:62-67, Col. 2:1-26). As such, it would be within the level of a person of ordinary skill in the art to adjust the length of the procedure or the coating composition in order to maintain the drug against the target area for proper efficacy as required by a user. 
As such, the rejections are maintained as demonstrated below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 12, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al (US 6306166) in view of Maguire et al (US 4782834) further in view of Michal (US 2010/0069879) further in view of Conte et al (US 2015/0216829) further in view Che-Ming J. Hu (“Nanoparticle biointerfacing by platelet membrane cloaking,” hereinafter Hu, previously attached to application).
Regarding claim 1, Barry discloses: 
An angioplasty balloon catheter (1; Fig. 2) comprising: a catheter (7) having a lumen (opening within which the balloon 4 sits) extending to a distal end; an inflatable angioplasty balloon (4) deployed within the lumen of the catheter (7); and a water-insoluble coating (Col. 2:4-14) carried directly on a portion (outer surface) of a surface of the angioplasty balloon (7) that contacts a target (5) of an angioplasty procedure performed using the angioplasty balloon catheter (4) (Col. 8:41-45), wherein the water-insoluble coating includes both: a first therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination) comprising paclitaxel (Col. 3:62-67 – examiner notes that Barry is concerned with providing either direct application of a drug to the target site or applying the drug via a stent; in this case, the relied upon method is direct application, as disclosed in Col. 1:61-67); and a second therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination).  
Barry discloses all of the elements of the claim but is silent regarding “a fluid delivery system disposed externally to the catheter and coupled to supply an inflation fluid to the angioplasty balloon via a delivery lumen extending through the catheter,” “an amphiphilic polymer,” or “wherein the second therapeutic agent is a drug that aids in vascular healing, wherein the second therapeutic agent is at least partially encapsulated by a polymeric nanoparticle.”
Regarding “a fluid delivery system disposed externally to the catheter and coupled to supply a fluid to the balloon via a delivery lumen extending through the catheter,” Barry discloses inflating the angioplasty balloon but is silent regarding the type or location of the mechanism. However, Maguire teaches an inflatable balloon catheter (Fig. 1), thus being in the same field of endeavor, where the balloon (12) is supplied by an inflation lumen (16) that is connected to and external source (Col. 2:16-22 – “opening 16 is utilized for inflation and deflation of the balloon”) via a side port (33) (Col. 2:55-59). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon catheter of Barry to incorporate an external fluid delivery system “to supply a fluid to the balloon via a delivery lumen” as taught by Maguire in order to provide sufficient structure to inflate the balloon of Barry. 
Regarding “the water-insoluble coating comprising an amphiphilic polymer,” Michal teaches a balloon catheter for locally delivering a therapeutic (Abstract), thus being in the same field of endeavor, with a water-insoluble coating that further comprises an amphiphilic polymer (Abstract; ¶0016-0018 – the coating on the balloon comprises water-insoluble agents as well as an amphiphilic polymer). Such a coating hydrates when “exposed to aqueous fluids such as blood in vivo causing the amphiphilic polymer coating to dissolve and the therapeutic agent to release into tissue of the body lumen” (¶0016) and “may increase solubility” and “therefore assist in tissue uptake” of the therapeutic agent, such as paclitaxel (¶0019). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the amphiphilic polymer of Michal to increase the solubility and tissue uptake of a therapeutic agent, as recognized by Michal. 
Regarding a “second therapeutic agent” being “a drug that aids in vascular healing,” Conte teaches methods of improving vascular injury, thus being in the same field of endeavor, by using pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment, including when using a balloon catheter (¶0034, 0040, 0082, 0091). Doing so would also provide D-series and E-series resolvins that are known for treating heart and coronary issues (¶0038, 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Barry to include a second therapeutic that is chosen from the claimed list as taught by Conte in order to modulate inflammation or restenosis of a vascular wall and for treating heart and coronary issues, as recognized by Conte. 
Regarding “the second therapeutic agent is at least partially encapsulated by a polymeric nanoparticle,” Hu teaches a drug therapy for treating a patient (Abstract), thus being in the same field of endeavor, with a therapeutic agent (page 1, Col. 1, ¶1 – either docetaxel (a vascular healing drug) or vancomyocin (an anti-inflammatory drug) can be used in the coating) that is at least partially encapsulated by a polymeric nanoparticle (page 1, Col. 1, ¶1; page 2, Col. 2, ¶1 – the drugs are coated in platelet membrane-cloaked nanoparticles (PMNs), which increased the therapeutic efficacy as compared to their uncoated counterparts and decreased update of the agent by macrophage-like cells). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the vascular healing therapeutic agent in a polymeric nanoparticle as taught by Hu in order reduce uptake of the agent by macrophage-like cells and increase platelet-mimicking properties to increase the efficacy of the therapeutic agent. 
Regarding claim 5, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the second therapeutic agent taught by Conte in the rejection of claim 1 comprises a pro-resolving mediators, specifically pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment. 
Regarding claim 6, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the second therapeutic agent taught by Conte in the rejection of claim 1 is selected from the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs, specifically pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment.
Regarding claim 7, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the second therapeutic agent taught by Conte in the rejection of claim 1 is selected from the group consisting of hydroxylated derivatives of eicosapentaenoic acid and hydroxylated derivatives of docosahexaenoic acid to control healing during vascular injury treatment. 
Regarding claim 12, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the “polymeric nanoparticle” taught by Hu in claim 1 is formed from poly(lactic-co-gly colic acid) (page 1, Col. 1, ¶3).  
Regarding claim 86, Barry in view of Michal, Hu, and Conte discloses angioplasty balloon catheter of claim 1, wherein the polymeric nanoparticle taught by Hu in the rejection of claim 1 is encapsulated within a platelet membrane in order to reduce uptake of the agent by macrophage-like cells and increase platelet-mimicking properties to increase the efficacy of the therapeutic agent.  
Claims 15-20 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Michal further in view of Conte further in view of Hu.
Regarding claim 15, Barry discloses: 
A method for treating a target vascular portion of a subject (Col. 3:24-28 – “methods and medical devices for the localized delivery of one or more substantially water-insoluble drug agents to predetermined locations within the human body, such as within the vascular system”) with an angioplasty balloon system (1; Fig. 2) including a balloon (4; Col. 9:4), wherein the angioplasty balloon (4) carries both: a first therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination) directly on a portion of a surface of the angioplasty balloon (4) (Col. 6:63-67 – the coating is applied directly to the balloon by dip coating), wherein the first therapeutic agent is an anti-proliferative or anti-mitotic agent (Col. 6:31-38 – the relied upon embodiment of Barry has an anti-proliferative agent such as paclitaxel as part of the coating) and a second therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination) directly on the portion of the surface of the angioplasty balloon (4), the method comprising: positioning the angioplasty balloon (4) proximate the target vascular portion (5) (Col. 8:45-47 – “device 1 is moved along the vessel to position the balloon 4 at the occlusion site”); expanding the angioplasty balloon (4) to engage the target vascular portion (5) with the portion of the surface of the angioplasty balloon carrying the first therapeutic agent and the second therapeutic agent contacting the target vascular portion (Col. 8:49-52 – “balloon is inflated to provide close contact between the drug-impregnated polymer coating 6 and the surrounding plaque and tissue”), thereby delivering at least a portion of the first therapeutic agent and the second therapeutic agent to the target vascular portion (Col. 8:52-55 – “As water from the body penetrates into the polymer coating 6, it begins to dissolve the drug agent, which subsequently diffuses out of the polymer coating 6 and into the surrounding plaque and tissue”).
Barry discloses all of the steps of the claim but is silent regarding “an amphiphilic polymer,” “wherein the second therapeutic agent is a drug that aids in vascular healing,” “wherein the second therapeutic agent is at least partially encapsulated by a polymeric nanoparticle,” “allowing blood of the subject adjacent the target vascular portion to dissolve at least a portion of the first therapeutic agent or a portion of the second therapeutic agent,” “subsequently deflating the angioplasty balloon,” and “subsequent to the deflating, withdrawing the angioplasty balloon system from the subject.”  
Regarding “subsequently deflating the angioplasty balloon” and “subsequent to the deflating, withdrawing” the device, Barry discloses placing the device in contact with the target region by deflating the device (Col. 8:40-41) before inserting the device and inflating the device in the desired location (Fig. 2). It would be obvious to a person of ordinary skill in the art to reverse this process, namely to deflate the device before withdrawing it, in order to be able to place and remove the device without injuring the patient during use.
Regarding “an amphiphilic polymer” and “allowing blood of the subject adjacent the target vascular portion to dissolve at least a portion of the first therapeutic agent or a portion of the second therapeutic agent,” Michal teaches a balloon catheter for locally delivering a therapeutic (Abstract), thus being in the same field of endeavor, with a drug coating of a balloon catheter that further comprises an amphiphilic polymer (Abstract; ¶0016-0018 – the coating on the balloon comprises water-insoluble agents as well as an amphiphilic polymer). Such an amphiphilic coating inherently hydrates when “exposed to aqueous fluids such as blood in vivo causing the amphiphilic polymer coating to dissolve and the therapeutic agent to release into tissue of the body lumen” (¶0016) and “may increase solubility” and “therefore assist in tissue uptake” of the therapeutic agent, such as paclitaxel (¶0019). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the amphiphilic polymer and the resulting ability to dissolve in blood of Michal to increase the solubility and tissue uptake of a therapeutic agent, as recognized by Michal. Regarding “subsequently with the allowing, expanding the balloon to engage the target vascular portion, thereby delivering at least a portion of the first therapeutic agent and the second therapeutic agent to the target vascular portion,” Barry discloses “expos[ing] the balloon 4” before expanding the balloon (Barry; Col. 9:8-13), which in combination with the amphiphilic polymer taught by Michal (which dissolves when “exposed to aqueous fluids such as blood in vivo” as taught by Michal (¶0016)) means that expansion can only happen after blood of the subject is allowed to dissolve at least a portion of the coating. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the combination of Barry in view of Michal renders the limitation “subsequently with the allowing, expanding the balloon to engage the target vascular portion, thereby delivering at least a portion of the first therapeutic agent and the second therapeutic agent to the target vascular portion” obvious.
Regarding “the second therapeutic agent is a drug that aids in vascular healing on the surface of the balloon,” Conte teaches methods of improving vascular injury, thus being in the same field of endeavor, by using pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment, including when using a balloon catheter (¶0034, 0040, 0082, 0091). Doing so would also provide D-series and E-series resolvins that are known for treating heart and coronary issues (¶0038, 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Barry to include a second therapeutic that aids in vascular healing as taught by Conte in order to modulate inflammation or restenosis of a vascular wall and for treating heart and coronary issues, as recognized by Conte. 
Regarding “the second therapeutic agent is at least partially encapsulated by a polymeric nanoparticle,” Hu teaches a drug therapy for treating a patient (Abstract), thus being in the same field of endeavor, with a therapeutic agent (page 1, Col. 1, ¶1 – either docetaxel (a vascular healing drug) or vancomyocin (an anti-inflammatory drug) can be used in the coating) that is at least partially encapsulated by a polymeric nanoparticle (page 1, Col. 1, ¶1; page 2, Col. 2, ¶1 – the drugs are coated in platelet membrane-cloaked nanoparticles (PMNs), which increased the therapeutic efficacy as compared to their uncoated counterparts and decreased update of the agent by macrophage-like cells). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the vascular healing therapeutic agent in a polymeric nanoparticle as taught by Hu in order reduce uptake of the agent by macrophage-like cells and increase platelet-mimicking properties to increase the efficacy of the therapeutic agent. 
Regarding “withdrawing the angioplasty balloon system from the subject after deploying the first and second therapeutic agents,” Barry discloses preparing the drug-coated balloon and delivering therapeutic agents to the target tissue (Col. 9:3-16) but is silent regarding what is done to the device once the agents are delivered. However, Michal teaches using a catheter to deliver therapeutics to a target tissue and then removing the device from the body after the procedure (¶0017). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Barry to include a step of “withdrawing the angioplasty balloon system from the subject” as taught by Michal as such a step is required to properly dispose of a medical device that is not intended for implantation. 
Regarding claim 16, Barry in view of Michal, Hu, and Conte discloses: 
The method of claim 15, wherein the first therapeutic agent is a restenosis inhibitor (Col. 6:31-36 – paclitaxel is a restenosis inhibitor that is used as the anti-proliferative agent).  
Regarding claim 17, Barry in view of Michal, Hu, and Conte discloses: 
The method of claim 15, wherein the first therapeutic agent is selected from the group consisting of paclitaxel, docetaxel, abraxane, sirolimus, everolimus, zotarolimus, and tranilast (Col. 6:19-30 – paclitaxel and equivalents are used as the anti-proliferative agent).  
Regarding claim 18, Barry in view of Michal, Hu, and Conte discloses: 
The method of claim 15, wherein the first therapeutic agent is paclitaxel (Col. 6:19-30 – paclitaxel is used as the anti-proliferative agent).
Regarding claim 19, Barry in view of Michal, Hu, and Conte discloses the method of claim 15, wherein the second therapeutic agent taught by Conte in the rejection of claim 15 is selected from pro-resolving mediators, specifically pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment. 
Regarding claim 20, Barry in view of Michal, Hu, and Conte discloses the method of claim 15, wherein the second therapeutic agent taught by Conte in the rejection of claim 15 is selected from the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids, specifically pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment.
Regarding claim 87, Barry in view of Michal, Hu, and Conte discloses method of claim 1, wherein the polymeric nanoparticle taught by Hu in the rejection of claim 15 is encapsulated within a platelet membrane in order to reduce uptake of the agent by macrophage-like cells and increase platelet-mimicking properties to increase the efficacy of the therapeutic agent.  
Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Michal further in view of Hu further in view of Maguire.
Regarding claim 84, Barry in view of Michal and Hu teaches the method of claim 15 but is silent regarding “the angioplasty balloon system further comprises a fluid delivery system coupled to expand the angioplasty balloon by supplying a fluid via a delivery lumen.” However, Maguire teaches an inflatable balloon catheter (Fig. 1) where the balloon (12) is supplied by an inflation lumen (16) that is connected to and external source (Col. 2:16-22 – “opening 16 is utilized for inflation and deflation of the balloon”) via a side port (33) (Col. 2:55-59). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon catheter of Barry to incorporate an external fluid delivery system “to supply a fluid to the balloon via a delivery lumen” as taught by Maguire in order to provide sufficient structure to inflate the balloon of Barry.  
Claims 88 is rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Conte.
Regarding claim 88, Barry discloses: 
An angioplasty balloon catheter (1; Fig. 2) comprising: a catheter (7), an angioplasty balloon (4; Col. 9:4) disposed at a distal end of the catheter (7) (Fig. 2) and configured to be expanded by inflation during an angioplasty procedure performed using the angioplasty balloon catheter (1) to engage a target vascular portion (5) (Col. 8:49-52 – “balloon is inflated to provide close contact between the drug-impregnated polymer coating 6 and the surrounding plaque and tissue”); and a water-insoluble coating (Col. 2:4-14) carried directly on at least a portion of a surface of the angioplasty balloon that contacts the target vascular portion (5) while the angioplasty balloon (4) is expanded by inflation during the angioplasty procedure (Col. 8:52-55 – “As water from the body penetrates into the polymer coating 6, it begins to dissolve the drug agent, which subsequently diffuses out of the polymer coating 6 and into the surrounding plaque and tissue”), wherein the water- insoluble coating includes both (i) an anti-proliferative or anti-mitotic agent (Col. 6:31-38 – the relied upon embodiment of Barry has an anti-proliferative agent such as paclitaxel as part of the coating) and (ii) a drug (Col. 6:19-32 – multiple drugs can be used in combination).  
Barry discloses all of the elements of the claim but is silent regarding the drug being one “that aids in vascular healing.” However, Conte teaches methods of improving vascular injury, thus being in the same field of endeavor, by using pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment, including when using a balloon catheter (¶0034, 0040, 0082, 0091). Doing so would also provide D-series and E-series resolvins that are known for treating heart and coronary issues (¶0038, 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Barry to include a second therapeutic that aids in vascular healing as taught by Conte in order to modulate inflammation or restenosis of a vascular wall and for treating heart and coronary issues, as recognized by Conte.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783